Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This action is in response to Applicant’s remarks received on September 9, 2022.
3.	Claims 1-20 are pending in this application.
Response to Arguments
4.	Applicant’s arguments filed on September 9,2022, with respect to the 35 USC § 103 rejections of claims 1-20 under Wang in view of Clare have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 USC § 103 rejections of claims 1-20 under Wang in view of Mori.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang(US 2013/0114735 A1; cited in IDS by Applicant) (hereinafter Wang) in view of  Mori et al.(US 2006/0227872 A1)(hereinafter Mori).
Regarding claim 1, Wang discloses a method of decoding an encoded video bitstream, the method being performed by at least one processor [See at least Figs. 1-8, par. 0008-0009, 0053, 0064, 0065, 0070, 0145-0146, 0157-0164, 0172, 0192, 0196 regarding method for encoding and decoding a NAL units and a computing device that comprises one or more processors] and comprising:
determining a Network Abstraction layer (NAL) unit, in a decoding order of an Access Unit(AU) in the bitstream[See at least par. 0053, 0064, 0065, 0070, 0145-0146, 0157-0164, 0172, 0192, 0196 regarding method for identifying a subset of the NAL units that contain coded sub-slices based on NAL unit types of the NAL units... Each of the NAL units may be a syntax structure containing an indication of a type of data in the NAL unit and bytes containing the data.  For example, a NAL unit may contain data representing a SPS, a PPS, a coded slice, supplemental enhancement information (SEI), an access unit delimiter, filler data, or another type of data… Defining two or more vertical tile boundaries and two or more horizontal tile boundaries of a picture…], the determining comprising correlating information from at least one field from each of at least two NAL units [See at least par. 0053, 0064, 0065, 0070, 0094, 0145-0146, 0157-0164, 0172, 0192, 0196-0197 regarding bitstream generated by video encoder 20 may include a series of Network Abstraction Layer (NAL) units. Each of the NAL units may be a syntax structure containing an indication of a type of data in the NAL unit and bytes containing the data  For example, a NAL unit may contain data representing a SPS, a PPS, a coded slice, supplemental enhancement information (SEI), an access unit delimiter, filler data, or another type of data. Table 3 illustrates a relationship between values of the "nal_unit_type" syntax element, the content of NAL units and Raw Byte Sequence Payload (RBSP) syntax structures of NAL units, and NAL unit type classes (correlating information).  Coded slice NAL units are NAL units that include coded slices. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units.].
Wang does not explicitly disclose determining whether a Network Abstraction Layer(NAL) unit is a last NAL unit, in a decoding order of an Access Unit(AU) in the bitstream, the determining comprising identifying an AU boundary by correlating information from at least one field from each of at least two NAL units. 
However, determining whether a NAL unit is the last one by correlating information from at least two NAL units was well known in the art at the time of the invention was filed as evident from the teaching of Mori [See Mori: Fig. 6 and par. 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)…(curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary)].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang with Mori teachings by including “determining whether a Network Abstraction Layer(NAL) unit is a last NAL unit, in a decoding order of an Access Unit(AU) in the bitstream, the determining comprising identifying an AU boundary by correlating information from at least one field from each of at least two NAL units” because this combination will have the benefit of providing a determining step of whether the NAL unit is the last NAL unit of the bitstream in a decoding order of an Access Unit (AU) in the bitstream.
Regarding claim 11, Wang discloses a device for decoding an encoded video bitstream [See at least Figs. 1-8, par. 0008-0009, 0053, 0064, 0065, 0070, 0145-0146, 0157-0164, 0172, 0192, 0196 regarding video decoder 30 and its method for decoding NAL units]  comprising: 
at least one memory configured to store program code[See at least par. 0010 regarding  a computer-readable storage medium that stores instructions]; 
at least one processor configured to read the program code and operate as instructed by the program code[See at least par. 0010 regarding  a computer-readable storage medium that stores instructions that, when executed by one or more processors of a computing device, configure the computing device to entropy encode…], the program code including: 
determining code configured to cause the at least one processor to determine a Network Abstraction Layer(NAL) unit, in a decoding order of an Access Unit(AU) in the bitstream [See at least par. 0053, 0064, 0065, 0070, 0145-0146, 0157-0164, 0172, 0192, 0196 regarding method for identifying a subset of the NAL units that contain coded sub-slices based on NAL unit types of the NAL units... Each of the NAL units may be a syntax structure containing an indication of a type of data in the NAL unit and bytes containing the data.  For example, a NAL unit may contain data representing a SPS, a PPS, a coded slice, supplemental enhancement information (SEI), an access unit delimiter, filler data, or another type of data… Defining two or more vertical tile boundaries and two or more horizontal tile boundaries of a picture…], by performing: correlating information from at least one field from each of at least two NAL units[See at least par. 0010, 0053, 0064, 0065, 0070, 0090, 0094, 0145-0146, 0157-0164, 0172, 0192, 0196-0197 regarding bitstream generated by video encoder 20 may include a series of Network Abstraction Layer (NAL) units. Each of the NAL units may be a syntax structure containing an indication of a type of data in the NAL unit and bytes containing the data  For example, a NAL unit may contain data representing a SPS, a PPS, a coded slice, supplemental enhancement information (SEI), an access unit delimiter, filler data, or another type of data. The offsets may be relative to a beginning of the coded slice NAL unit. An entry point offset in a slice header of a coded slice NAL unit may indicate that a particular encoded picture partition starts at a 312th byte of the coded slice NAL unit. An entry point offset for an encoded picture partition in a coded slice NAL unit may be relative to a first bit of a preceding encoded picture partition in the coded slice NAL unit. Table 3 illustrates a relationship between values of the "nal_unit_type" syntax element, the content of NAL units and Raw Byte Sequence Payload (RBSP) syntax structures of NAL units, and NAL unit type classes (correlating information).  Coded slice NAL units are NAL units that include coded slices. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units.].  
Wang does not explicitly disclose determining code configured to cause the at least one processor to determine whether a Network Abstraction Layer(NAL) unit is a last NAL unit, in a decoding order of an Access Unit(AU) in the bitstream, by performing: identifying an AU boundary by correlating information from at least one field from each of at least two NAL units.
However, determining whether a NAL unit is the last one by correlating information from at least two NAL units was well known in the art at the time of the invention was filed as evident from the teaching of Mori [See Mori: Fig. 6 and par. 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)…(curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary)].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang with Mori teachings by including “determining code configured to cause the at least one processor to determine whether a Network Abstraction Layer(NAL) unit is a last NAL unit, in a decoding order of an Access Unit(AU) in the bitstream, by performing: identifying an AU boundary by correlating information from at least one field from each of at least two NAL units” because this combination will have the benefit of providing a determining step of whether the NAL unit is the last NAL unit of the bitstream in a decoding order of an Access Unit (AU) in the bitstream.
Regarding claim 20, Wang discloses a non-transitory computer-readable medium storing instructions [See at least par. 0010 regarding  a computer-readable storage medium that stores instructions], the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device[See at least par. 0010 regarding  a computer-readable storage medium that stores instructions that, when executed by one or more processors of a computing device, configure the computing device to entropy encode…], cause the one or more processors to: 
determine a Network Abstraction layer (NAL) unit, in a decoding order of an Access Unit(AU) in the bitstream[See at least par. 0053, 0064, 0065, 0070, 0145-0146, 0157-0164, 0172, 0192, 0196 regarding method for identifying a subset of the NAL units that contain coded sub-slices based on NAL unit types of the NAL units... Each of the NAL units may be a syntax structure containing an indication of a type of data in the NAL unit and bytes containing the data.  For example, a NAL unit may contain data representing a SPS, a PPS, a coded slice, supplemental enhancement information (SEI), an access unit delimiter, filler data, or another type of data… Defining two or more vertical tile boundaries and two or more horizontal tile boundaries of a picture…],
wherein the determination including -17-correlating information from at least one field from each of at least two Network Abstraction Layer (NAL) unit[See at least par. 0010, 0053, 0064, 0065, 0070, 0090, 0094, 0145-0146, 0157-0164, 0172, 0192, 0196-0197 regarding bitstream generated by video encoder 20 may include a series of Network Abstraction Layer (NAL) units. Each of the NAL units may be a syntax structure containing an indication of a type of data in the NAL unit and bytes containing the data  For example, a NAL unit may contain data representing a SPS, a PPS, a coded slice, supplemental enhancement information (SEI), an access unit delimiter, filler data, or another type of data. The offsets may be relative to a beginning of the coded slice NAL unit. An entry point offset in a slice header of a coded slice NAL unit may indicate that a particular encoded picture partition starts at a 312th byte of the coded slice NAL unit. An entry point offset for an encoded picture partition in a coded slice NAL unit may be relative to a first bit of a preceding encoded picture partition in the coded slice NAL unit. Table 3 illustrates a relationship between values of the "nal_unit_type" syntax element, the content of NAL units and Raw Byte Sequence Payload (RBSP) syntax structures of NAL units, and NAL unit type classes (correlating information).  Coded slice NAL units are NAL units that include coded slices. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units.].  
Wang does not explicitly disclose determine whether a Network Abstraction Layer(NAL) unit is a last NAL unit, in a decoding order of an Access Unit(AU) in the bitstream, wherein the determination including identifying an AU boundary by correlating information from at least one field from each of at least two NAL units. 
However, determining whether a NAL unit is the last one by correlating information from at least two NAL units was well known in the art at the time of the invention was filed as evident from the teaching of Mori [See Mori: Fig. 6 and par. 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)…(curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary)].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang with Mori teachings by including “determine whether a Network Abstraction Layer(NAL) unit is a last NAL unit, in a decoding order of an Access Unit(AU) in the bitstream, wherein the determination including identifying an AU boundary by correlating information from at least one field from each of at least two NAL units” because this combination will have the benefit of providing a determining step of whether the NAL unit is the last NAL unit of the bitstream in a decoding order of an Access Unit (AU) in the bitstream.
Regarding claims 2 and 12, Wang and Mori teach all the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims. Further on, Wang and Mori teach or suggest wherein the correlation of the information from at least one field from each of the at least two NAL units includes correlating information from at least one of a picture header and a slice header of the at least two NAL units / wherein the determining code is further configured to cause the at least one processor to correlate information from at least one of a picture header and a slice header of the at least two NAL units [See Wang: at least par. 0010, 0090,0127, 0146,0196,0197 regarding To enable video decoder 30 to determine the memory addresses associated with the beginnings of the encoded picture partitions, the slice header of the coded slice NAL unit may include entry point offsets.  In some examples, the offsets may be relative to a beginning of the coded slice NAL unit.  An entry point offset in a slice header of a coded slice NAL unit may indicate that a particular encoded picture partition starts at a 312th byte of the coded slice NAL unit. An entry point offset for an encoded picture partition in a coded slice NAL unit may be relative to a first bit of a preceding encoded picture partition in the coded slice NAL unit.  Table 3 illustrates a relationship between values of the "nal_unit_type" syntax element, the content of NAL units and Raw Byte Sequence Payload (RBSP) syntax structures of NAL units, and NAL unit type classes (correlating information).  Each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data. The slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary. Thus, information from picture and slide header is correlated)].
Regarding claim 3, Wang and Mori teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Wang and Mori teach further comprising, before the determination of whether the NAL unit is a last NAL unit, parsing NAL unit headers of the at least two NAL units [See Wang: at least par. 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. (Thus, NAL unit header of the NAL units is parsed). See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary.)].
Regarding claim 4, Wang and Mori teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Wang and Mori teach further comprising, before the determination of whether the NAL unit is a last NAL unit, parsing NAL unit headers of the at least two NAL units [See Wang: at least par. 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. (Thus, the NAL unit headers of the NAL units is parsed). See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary. Thus, information from picture and slide header is correlated)].
Regarding claim 5, Wang and Mori teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Wang and Mori teach further comprising, before the determination of whether the NAL unit is a last NAL unit, parsing at least one of a picture header or a slice header of at least one of the at least two NAL units[See Wang: at least par. 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary. Thus, information from picture or slide header is correlated)].  
Regarding claim 6, Wang and Mori teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Wang teach further comprising, before the determination of whether the NAL unit is a last NAL unit, parsing the at least one of the picture header and the slice header of the at least one of the at least two NAL units[See Wang: at least par. 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary. Thus, information from picture or slide header is correlated)… (In order to determine whether a picture boundary or AU boundary has been reached to an end, the information of curFrameNum and prevFrameNum is iteratively evaluated)].  
Regarding claim 7, Wang and Mori teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Wang and Mori teach further comprising, before the determination of whether the NAL unit is a last NAL unit, parsing at least one of a picture header or a slice header of at least one of the at least two NAL units[See Wang: at least par. 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units.  See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary. Thus, information from picture or slide header is correlated)].  
Regarding claim 8, Wang and Mori teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Further on, Wang and Mori teach further comprising, before the determination of whether the NAL unit is a last NAL unit, parsing the at least one of the picture header and the slice header of the at least one of the at least two NAL units[See Wang: at least par. 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary. Thus, information from picture or slide header is correlated)].  
Regarding claims 9 and 19, Wang and Mori teach all the limitations of claims 1 and 11, and are analyzed as previously discussed with respect to those claims. Further on, Wang and Mori wherein the at least two NAL units include a nalX unit and nalY unit[See Wang: par.  0006, 0064, 0070-0071 regarding the bitstream generated by video encoder 20 may include a series of Network Abstraction Layer (NAL) units. Each of the NAL units may be a syntax structure containing an indication of a type of data in the NAL unit and bytes containing the data. Video encoder 20 may divide the picture into tiles by defining two or more vertical (nalY) tile boundaries and two or more horizontal (nalX) tile boundaries. Locations of a plurality of encoded picture partitions within a network abstraction layer (NAL) unit are determinable based on the offset syntax elements.  A video decoder receives the bitstream, entropy decodes the first and second syntax elements, and uses the first and second syntax elements to parse the offset syntax elements.  The video decoder uses the offset syntax elements to determine the locations within the NAL unit of the encoded picture partitions…See Mori: Figs. 4A-4E and par. 27, 31, 44 regarding the H. 264 video decoder 111 decodes NALs in the access unit (AU) 44 into a picture by setting the access unit (AU) 44 to be a unit…(currFrameNum is interpreted as nalY unit and prevFrameNum is interpreted as nalX unit)].
Regarding claim 10, Wang and Mori teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Mori teach wherein the determination of whether the NAL unit is a last NAL unit, includes determining whether the nalX unit is a last NAL unit in the coded video bitstream [See Mori: Figs. 4A-4E, 6 and par. 27, 31, 33, 43-44 regarding the H. 264 video decoder 111 decodes NALs in the access unit (AU) 44 into a picture by setting the access unit (AU) 44 to be a unit…(currFrameNum is interpreted as nalY unit and prevFrameNum is interpreted as nalX unit)…If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary)].
Regarding claims 13 and 14, Wang and Mori teach all the limitations of claims 11 and 12, and are analyzed as previously discussed with respect to that claim. Further on, Wang and Mori teach wherein the program code further includes, first parsing code, configured to / first parsing code configure to, parse NAL unit headers of the at least two NAL units[See Wang: at least par. 0010, 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. (Thus, the NAL unit headers of the NAL units is parsed). See Mori: Figs. 4A-4E, 6 and par. 27, 31, 33, 43-44 regarding the H. 264 video decoder 111 decodes NALs in the access unit (AU) 44 into a picture by setting the access unit (AU) 44 to be a unit…(currFrameNum is interpreted as nalY unit and prevFrameNum is interpreted as nalX unit)…If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary)].  
Regarding claims 15 and 16, Wang and Mori teach all the limitations of claims 11 and 12, and are analyzed as previously discussed with respect to that claim. Further on, Wang and Mori teach wherein the program code further includes parsing code configured to parse at least one of a picture header or a slice header of at least one of the at least two NAL units / wherein the program code further includes parsing code configured to parse the at least one of the picture header and the slice header of the at least one of the at least two NAL units[See at least par. 0010, 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary. Thus, information from picture and slice header is parsed)].  
Regarding claims 17 and 18, Wang and Mori teach all the limitations of claims 13 and 14, and are analyzed as previously discussed with respect to that claim. Further on, Wang and Mori teach wherein the program code further includes second parsing code configured to parse at least one of a picture header or a slice header of at least one of the at least two NAL units / wherein the program code further includes second parsing code configured to parse the at least one of the picture header and the slice header of the at least one of the at least two NAL units[See Wang: at least par. 0010, 0127, 0196 and 0197 regarding each of the coded slice NAL units may include a slice header. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode coded slices from the coded slice NAL units. Each of the coded slices may include a slice header and slice data; the slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice. As part of parsing the bitstream, entropy decoding unit 150 may extract and entropy decode SPSs from SPS NAL units. See Mori: Fig. 6 and par. 33, 43 regarding If the AU delimiter is detected (Yes in the Step S3), the same portion is set to be a picture boundary (Step S5). If the AU delimiter is not detected in the Step S3 (No in the Step S3), a difference between curFrameNum to be current frame_num and prevFrameNum to be previous frame_num is taken (Step S4). If the difference between curFrameNum and prevFrameNum is 1 in the Step S4 (Yes in the Step S4), a boundary between curFrameNum and prevFrameNum is decided to be a picture boundary (Step S5)… The AU in the H. 264 is constituted by one or more slice picture having the same frame_num. (curFrameNum and prevFrameNum are used to determine whether there is a picture boundary or AU boundary. Thus, information from picture and slice header is parsed)].  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482